DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1–15, drawn to a fluid chamber, classified in B01D19/0057.
II. Claims 16–18, drawn to a method of supplying deaerated fluid to a switching solenoid valve via a chamber assembly, classified in F15B21/044.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
The Invention I product could be used with a materially different process than that described in Invention II.  The Invention II process is directed to supplying de-aerated fluid to a switching solenoid valve via a chamber assembly.  The Invention I product is not necessarily used for deaerating fluid, or for supplying deaerated fluid to a switching solenoid valve.  Therefore, the Invention I product could be used with a process that is materially different than Invention II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions are classified in separate classes.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Thomas Gushue on July 30, 2021 to request an oral election to the above restriction requirement.  The Applicant elected Invention I, claims 1–15 without traverse.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites:
13. A fluid chamber assembly comprising:
a medium pressure chamber defining at least one de-aeration opening; and
a barrier within the medium pressure chamber that divides a housing into an upper chamber and a lower chamber,
the barrier defining a plurality of perforations each having a conical profile, and the barrier has a curved profile that is convex upwards towards the upper chamber
the upper chamber is connected to the at least one de-aeration opening, and the lower chamber is connected to a fluid inlet and a solenoid switching valve inlet that is connected to a high pressure chamber.  Emphasis added.

Claim 13 is indefinite because “medium” and “high” are terms of degree for which the disclosure provides no standard for measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  MPEP 2173.05(b).
For the purpose of examination, claim 13 is interpreted to read:
13. A fluid chamber assembly comprising:
a first pressure chamber defining at least one de-aeration opening; and
a barrier within the medium pressure chamber that divides a housing into an upper chamber and a lower chamber,
the barrier defining a plurality of perforations each having a conical profile, and the barrier has a curved profile that is convex upwards towards the upper chamber
the upper chamber is connected to the at least one de-aeration opening, and the lower chamber is connected to a fluid inlet and a solenoid switching valve inlet that is connected to a second pressure chamber.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) because they depend from claim 13.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringenberger et al., US 2008/0098893 (“Ringenberger”).  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ringenberger in view of Starzyk, US 3,339,740 (“Starzyk”) or Lenzing et al., US 6,620,221 (“Lenzing”).  Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringenberger, or alternatively under 35 U.S.C. 103 as being unpatentable over Ringenberger on its own or in view of Starzyk.  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ringenberger in view of Starzyk.  Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringenberger, or alternatively under 35 U.S.C. 103 as being unpatentable over Ringenberger view of Banzhaf, US 2001/0029930 (“Banzhaf”) and optionally in view of Starzyk.  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ringenberger.  Claims 13–15 are rejected under 35 U.S.C. 103 as enberger in view of Starzyk or Lenzing and optionally in view of Banzhaf.
Claim 1 describes a fluid chamber assembly.  The assembly comprises a housing defining at least one deaeration opening, and a barrier within the housing that divides the interior of the housing into a first chamber and a second chamber.  The barrier includes at least one perforation.
Ringenberger disclsoes a fuel supply system 10 (the “fluid chamber assembly”).  Ringenberger Fig. 1, [0018].  The system comprises an air separator 20.  Id. at Fig. 1, [0020].  The air separator 20 comprises a housing 40 (the “housing”).  Id. at Fig. 3, [0025].  The housing 40 has a first outlet 22 (the “de-aeration opening”), and a baffle 70 (the “barrier”) within the housing 40.  Id. at Fig. 3, [0026].  The baffle 70 divides the interior of the housing 40 into a first chamber (the area below the baffle 70, alternatively the area above the baffle 70) and a second chamber (the area above the baffle 70, alternatively the area below the baffle 70).  Id.  The baffle 70 includes a plurality of openings 72 (the “at least one perforation”).  Id. at Fig. 3, [0029].

    PNG
    media_image1.png
    856
    1446
    media_image1.png
    Greyscale

Claim 2 requires for the device of claim 1, the barrier has a curved profile. 
Ringenberger’s baffle 70 has a concave shape, and therefore has a curved profile.  Ringenberger Fig. 3, [0030].
Claim 3 requires for the device of claim 1, the barrier has a convex profile defining an apex inwards with respect to the first chamber.
As illustrated in Fig. 3, Ringenberger’s baffle 70 has a concave shape that opens towards the inlets 21.  Ringenberger Fig. 3, [0030].  Therefore, the baffle 70 has a convex profile when looking upward toward the baffle 70.  This profile defines an apex (the lower-most point of the baffle 70) inward with respect to the lower, first chamber.  Id.
Claim 3 requires for the device of claim 1, the barrier has a convex profile defining an apex inwards with respect to the first chamber.  Clam 4 requires for the device of claim 3, the apex crests in a direction towards the deaeration opening.
Ringenberger teaches that the concave shape of the baffle 70 may open towards the second outlet 23.  Ringenberger Fig. 3, [0030].  In this situation, the baffle 70 has a convex profile when looking down on the baffle 70.  The top-most point of the baffle 70 is an apex inwards with respect to the first chamber, when the first chamber is the chamber above the baffle 70.  Id.  This apex crests in a direction towards the first outlet 22.  Id.
Claim 5 requires for the device of claim 1, the deaeration opening is provided on a surface of the housing that partially defines the first chamber.
The first outlet 22 is on a top surface of the housing 40.  Ringenberger Fig. 3, [0026].  This surface defines the upper boundary of the chamber above the baffle 70.  
Claim 6 requires for the device of claim 1, the at least one perforation includes a plurality of perforations.
The baffle 70 includes a plurality of openings 72.  Ringenberger Fig. 3, [0029].
Claim 7 requires for the device of claim 1, the at least one perforation has a conical profile.
Ringenberger differs from claim 13 because it does not disclose that the openings 72 have a conical profile, as required by the claim.  However, the purpose of the openings 72 is to reduce the speed of the fluid as it moves toward the bottom of the housing 40, to prevent air and other gases from passing through the baffle 70.  Ringenberger [0029].
Starzyk discloses a chamber for separating contaminants from oil.  Starzyk Fig. 2, col. 2, ll. 52–60.  The chamber comprises a partition 15 extending horizontally across the chamber.  The partition 15 has a plurality of conical holes 17.  Id.  The function of the partition 15 and holes 17 is to slow down the oil to promote settling, to allow the contaminants to separate out from the oil.  Id. at col. 2, ll. 60–66.  It would have been obvious for the openings 72 in Ringenberger to have a conical shape in order to assist in reducing the speed of the fuel as it moves toward the bottom of the housing 40.  

    PNG
    media_image2.png
    969
    892
    media_image2.png
    Greyscale

Alternatively, Lenzing disclsoes a device for separating gas from liquid, comprising a housing 3 with a perforated separating element 28 extending across the housing 3.  Lenzing Fig. 1, col. 2, ll. 33–54.  The separator element 28 comprises diamond-shaped openings 38.  Lenzing Fig. 2, col. 3, ll. 26–42.  This shape is beneficial because it provides a favorable wetting angle between the liquid and the separator element.  Id.  It would have been obvious for the openings 72 in Ringenberger to be diamond-shaped to provide this benefit.  With this modification, the diamond-shape comprises two triangles.  Each triangle has a conical profile, because the openings are three-dimensional.

    PNG
    media_image3.png
    666
    643
    media_image3.png
    Greyscale

Claim 8 requires for the device of claim 1, the fluid chamber assembly is configured to be installed in a vehicle.  The first chamber defines an upper chamber.  The second chamber defines a lower chamber.
Ringenberger’s system 10 is configured to be installed in a vehicle because it is a fuel supply system.  Ringenberger [0018].  The area above the baffle 70 is the first chamber, and therefore is an upper chamber.  Id. at Fig. 3, [0029].  The area below the baffle 70 is the second chamber, and therefore is a lower chamber.  Id.
Claim 9 requires for the device of claim 1, a fluid inlet is defined on a bottom surface of the housing.  The at least one deaeration opening is defined on an opposite, top surface of the housing.  The barrier is curved upwards towards the at least one de-aeration opening and away from the fluid inlet.
The “fluid inlet” is interpreted either as an inlet to the fluid chamber assembly, or as an inlet to a component downstream from the fluid chamber assembly.  Therefore, the “fluid inlet” could be an outlet of the fluid chamber assembly that supplies fluid to a downstream component.  This interpretation is reasonable in light of the disclosure.  For 
Ringenberger’s housing 40 has a second outlet 23 (the “fluid inlet”) defined on a bottom surface of the housing 40.  Ringenberger Fig. 3, [0020].  The first outlet 22 is defined at an opposite, top surface of the housing 40, as seen in Fig. 3.  Id.  The baffle 70 has a concave shape that opens toward the second outlet 23.  Id. at [0030].  Therefore, the baffle 70 is curved upwards towards the first outlet 22 and away from the second outlet 23.  Id.
Note also that the upper portion 50 of the air separator 20 can correspond to the “housing.”  Ringenberger Fig. 3, [0032].  The upper portion 50 has a plurality of holes 92 (one of which is the “fluid inlet”) defined on a bottom surface.  Id.  The first outlet 22 is defined at an opposite, top surface of the housing 40, as seen in Fig. 3.  Id.  The baffle 70 has a concave shape that opens toward the second outlet 23.  Id. at [0030].  Therefore, the baffle 70 is curved upwards towards the first outlet 22 and away from the openings 90.  Id.
Additionally, Ringenberger discloses an embodiment where the inlet 21 is located on the bottom of the housing.  Ringenberger Fig. 6, [0040], [0041].  It would have been obvious to provide the inlet 21 on the bottom of the housing 40 in the embodiment seen in Fig. 3 because this location of the inlet 21 is contemplated by the invention.
Furthermore, in Fig. 3, Ringenberger’s inlet 21 is positioned so that the mixture of fuel and air is directed tangential to the inner surface 56 of the housing 40.  Ringenberger Fig. 3, [0025].  Starzyk discloses a device for separating contaminants Id.  The intake pipe 10 is connected to the bottom of the chamber, because it comes into the chamber at the bottom.  Id.  However, the intake pipe 10 discharges fluid at the top of the chamber because the outlet of the pipe 10 is located in the top of the chamber.  Id.  It would have been obvious to introduce fuel to the top of Ringenberger’s housing 40 in the manner taught by Starzyk, because this is a known mechanism for tangentially introducing fluid to the top of a chamber to separate contaminants from a liquid.  When Ringenberger is modified in this way, the inlet pipe 10 could come up through the bottom flat surface of Ringenberger’s lower housing portion 60, because selecting the desired location for the pipe to come into the device would be a routine engineering choice.  

    PNG
    media_image2.png
    969
    892
    media_image2.png
    Greyscale

Claim 10 
Ringenberger differs from claim 13 because it does not disclose that the openings 72 have a conical profile, as required by the claim.  However, the purpose of the openings 72 is to reduce the speed of the fluid as it moves toward the bottom of the housing 40, to prevent air and other gases from passing through the baffle 70.  Ringenberger [0029].
Starzyk discloses a chamber for separating contaminants from oil.  Starzyk Fig. 2, col. 2, ll. 52–60.  The chamber comprises a partition 15 extending horizontally across the chamber.  The partition 15 has a plurality of conical holes 17.  Id.  Each hole 17 tapers from a first larger opening to a second smaller opening.  Id. at Fig. 5.  The function of the partition 15 and holes 17 is to slow down the oil to promote settling, to allow the contaminants to separate out from the oil.  Id. at col. 2, ll. 60–66.  It would have been obvious for the openings 72 in Ringenberger to have a conical shape in order to assist in reducing the speed of the fuel as it moves toward the bottom of the housing 40.  

    PNG
    media_image2.png
    969
    892
    media_image2.png
    Greyscale

Claim 11 requires for the device of claim 9, a switching solenoid valve inlet is defined on the bottom surface of the housing.
The claim does not require that the device comprises a solenoid valve.  Rather, the “solenoid valve inlet” limitation describes an inlet, instead of a solenoid valve and an inlet.  
Ringenberger’s air separator 20 can comprise a plurality of second outlets 23.  Ringenberger Fig. 3, [0027].  One of these second outlets 23, in conjunction with pump 24, fuel rail 30 and injectors 32, corresponds to the “solenoid valve inlet.”  Id. at Figs. 1, 3, [0023].  Another of these outlets 23 corresponds to the “fluid inlet” of claim 9, as noted in the rejection above.  
Note that the second outlet 23 is provided on a bottom surface of the housing 40, as seen in Fig. 3.  However, the purpose of the outlet 23 is to supply deaerated fuel to the engine.  Ringenberger [0020].  The location of this outlet 23 is not critical, so long as it is able to perform this function.  Therefore, it would have been an obvious, routine engineering choice to rearrange the location of this outlet 23 to be on the flat surface of the housing 40 at the very bottom, because the outlet 23 would be able output deaerated fuel from this location.  See MPEP 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) (claims to a hydraulic power press differed from the prior art only with regard to the position of the starting switch were held unpatentable because shifting the position of the switch would not have modified the operation of the device).
Additionally, the air separator 20 comprises a plurality of holes 92 on the bottom surface of the housing upper portion 50.  Ringenberger Fig. 3, [0032].  One of these Id. at Figs. 1, 3, [0023].  Another hole 92 corresponds to the “fluid inlet” of claim 9, as noted in the rejection above.
Ringenberger’s second outlets 23 (and holes 92) supply fuel to fuel pump 24 which supplies the fuel to a fuel injector 32 within a common rail 30 of an internal combustion engine.  Ringenberger Fig. 1, [0023].  In modern engine fuel supply systems, a high pressure pump feeds the fuel to a common rails, which supplies the various engine cylinder injectors.  Banzhaf [0002].  A solenoid valve is normally provided to control and keep the fuel pressure in the fuel rail constant.  Id.  It would have been obvious to provide a solenoid valve between Ringenberger’s second outlet 23 and the common rail 30 to keep the pressure in the rail 30 constant.  Therefore, the second outlet 23 (and/or hole 92), fuel pump 24, common rail 30 and injectors 32 (collectively the “solenoid switching valve inlet”) would correspond to the “solenoid switching valve inlet” when a solenoid valve is provided to control the pressure.  
Claim 12 requires for the device of claim 1, a diameter of the at least one perforation is greater than a diameter of the at least one de-aeration opening.
The disclosure fails to teach that these dimensions are critical to the claimed invention.  Rather, the specification merely indicates that the device can have this feature, without explaining why it is important.  Disclosure [0034].
In Ringenberger, the first outlet 22 is provided to vent gases from the air separator 20.  Ringenberger Fig. 3, [0020].  The openings 72 are provided to allow liquid to flow toward the bottom of the air separator, while preventing air from passing through the baffle 70.  Id. at [0029].  It would have been obvious for first outlet to have a 
Additionally—where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device—and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art.  MPEP 2144.04(IV)(A).  Here, Ringenberger’s device would operate in substantially the same way if it had the claimed dimensions.  In the situation where the first outlet 22 had a diameter smaller than one of the openings 72, the first outlet 22 would be able to vent gas from the air separator, and the openings 72 would be able to allow liquid to flow to the bottom of the device.  There is no evidence from the Applicant’s disclosure that the claimed dimensions affect the performance of the device.  Disclosure [0034].  Therefore, the claimed feature fails to patentably distinguish over the prior art.
Claim 13 
With respect to the limitation—“a solenoid switching inlet valve inlet”—the claim does not require that the device comprises a solenoid valve.  Rather, this limitation describes an inlet, instead of a solenoid valve and an inlet.  
Note also that the “second pressure chamber” is considered to be a positively recited feature of the “fluid chamber assembly.”
Ringenberger discloses a fuel supply system 10 (the “fluid chamber assembly”).  Ringenberger Fig. 1, [0018].  The system 10 comprises an air separator 20 (the “first pressure chamber”).  Id. at Fig. 1, [0020].  The air separator 20 comprises a first outlet 22 (the “de-aeration opening”).  Id. at Fig. 3, [0026].
The air separator 20 also comprises a baffle 70 (the “barrier”) within the air separator 20.  Ringenberger Fig. 3, [0028], [0029].  The baffle 70 divides a housing 40 into an upper chamber (the area above the baffle 70) and a lower chamber (the area below the baffle 70).  Id.  
The baffle 70 defines a plurality of openings 72 (the “perforations”).  Ringenberger Fig. 3, [0029].  The baffle 70 has a curved profile because it has a concave shape.  Id. at [0030].  The concave shape can open toward the second outlet 23.  Id.  Therefore, the curved profile of the baffle 70 is convex upwards towards the upper chamber.  Id.  
The upper chamber is connected to the first outlet 22.  Ringenberger Fig. 3, [0026].  The lower chamber is connected to inlet 21 (the “fluid inlet”) because the lower chamber is in fluid communication with the inlet 21.  Id. at Fig. 3, [0030].  Additionally, the lower chamber is connected to second outlet 23, fuel pump 24, common rail 30 and injectors 32 (collectively the “solenoid switching valve inlet”).  Id. at Figs. 1, 3, [0020], Id. at Figs. 1, 3, [0020], [0023].

    PNG
    media_image1.png
    856
    1446
    media_image1.png
    Greyscale

Ringenberger differs from claim 13 because it does not disclose that the openings 72 have a conical profile, as required by the claim.  However, the purpose of the openings 72 is to reduce the speed of the fluid as it moves toward the bottom of the housing 40, to prevent air and other gases from passing through the baffle 70.  Ringenberger [0029].
Starzyk discloses a chamber for separating contaminants from oil.  Starzyk Fig. 2, col. 2, ll. 52–60.  The chamber comprises a partition 15 extending horizontally across the chamber.  The partition 15 has a plurality of conical holes 17.  Id.  The function of the partition 15 and holes 17 is to slow down the oil to promote settling, to allow the contaminants to separate out from the oil.  Id. at col. 2, ll. 60–66.  It would have been 

    PNG
    media_image2.png
    969
    892
    media_image2.png
    Greyscale

Alternatively, Lenzing disclsoes a device for separating gas from liquid, comprising a housing 3 with a perforated separating element 28 extending across the housing 3.  Lenzing Fig. 1, col. 2, ll. 33–54.  The separator element 28 comprises diamond-shaped openings 38.  Lenzing Fig. 2, col. 3, ll. 26–42.  This shape is beneficial because it provides a favorable wetting angle between the liquid and the separator element.  Id.  It would have been obvious for the openings 72 in Ringenberger to be diamond-shaped to provide this benefit.  With this modification, the diamond-shape comprises two triangles.  Each triangle has a conical profile, because the openings are three-dimensional.

    PNG
    media_image3.png
    666
    643
    media_image3.png
    Greyscale

As noted, Ringenberger’s inlet 21 is connected to the lower chamber because these two elements are in fluid communication with one another.
However, the reference also teaches that the lower chamber can comprise a plurality of second outlets 23.  Ringenberger Fig. 3, [0027].  The outlets 23 serve as an inlet the downstream components of the device.  Id. at Fig. 1, [0020].  Therefore, one of these outlets 23 could correspond to the “fluid inlet.”  Another one of the outlets 23 corresponds to the “solenoid switching valve inlet” as noted above.
Alternatively, Ringenberger discloses an embodiment where the inlet 21 is located on the bottom of the housing.  Ringenberger Fig. 6, [0040], [0041].  It would have been obvious to provide the inlet 21 on the bottom of the housing 40 in the embodiment seen in Fig. 3 because this location of the inlet 21 is contemplated by the invention.
Additionally, in Fig. 3, Ringenberger’s inlet 21 is positioned so that the mixture of fuel and air is directed tangential to the inner surface 56 of the housing 40.  Ringenberger Fig. 3, [0025].  Starzyk discloses a device for separating contaminants Id.  The intake pipe 10 is connected to the bottom of the chamber, because it comes into the chamber at the bottom.  Id.  However, the intake pipe 10 discharges fluid at the top of the chamber because the outlet of the pipe 10 is located in the top of the chamber.  Id.  It would have been obvious to introduce fuel to the top of Ringenberger’s housing 40 in the manner taught by Starzyk, because this is a known mechanism for tangentially introducing fluid to the top of a chamber to separate contaminants from a liquid.

    PNG
    media_image2.png
    969
    892
    media_image2.png
    Greyscale

Furthermore, claim 13 does not require a solenoid switching valve, as noted above.  However, Ringenberger’s second outlet 23 supplies fuel to fuel pump 24 which supplies the fuel to a fuel injector 32 within a common rail 30 of an internal combustion engine.  Ringenberger Fig. 1, [0023].  In modern engine fuel supply systems, a high pressure pump feeds the fuel to a common rails, which supplies the various engine cylinder injectors.  Banzhaf [0002].  A solenoid valve is normally provided to control and Id.  It would have been obvious to provide a solenoid valve between Ringenberger’s second outlet 23 and the common rail 30 to keep the pressure in the rail 30 constant.  Therefore, the second outlet 23, fuel pump 24, common rail 30 and injectors 32 (collectively the “solenoid switching valve inlet”) would correspond to the “solenoid switching valve inlet” when a solenoid valve is provided to control the pressure.  
Claim 14 requires for the device of claim 14, the upper chamber is smaller than the lower chamber.
In Ringenberger, the lower chamber is provided to capture the deaerated fuel so that it can be pumped downstream to the engine.  Ringenberger Figs. 1, 3, [0020]–[0023].  Likewise, the upper chamber is provided to hold the components used to remove air from the fuel.  Id.  It would have been obvious for the lower chamber to be larger than the upper chamber, depending on the amount of fuel that needs to be captured before being pumped to the engine, and depending on the size of the components used to remove air from fuel.  
Claim 15 requires for the device of claim 13, the plurality of perforations include at least twenty perforations.
Ringenberger’s baffle 70 comprises more than twenty openings 72, as seen in Fig. 3.  Ringenberger Fig. 3, [0029].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0203248; 2014/0174070; 2009/0211552; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776